DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments, see Applicant’s remarks on pages 14-16, filed 05/29/2022, with respect to claim 29 and its dependent claims have been fully considered and are persuasive.  The rejection has been withdrawn. 
	Claims 1-28, 31-36, 45-46, 48-49 and 51 have been canceled.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. YODEN KOJI on July 1, 2022.

The application has been amended as follows: 
1-28. (Canceled)  
  

29. (Previously Presented) A computer program product embodied on a non-transitory computer- readable medium, the computer program product including instructions which, when executed by a processor of a mobile computing device having a display, cause the mobile computing device to perform a cast method, the cast method comprising: 
 	performing a discovery process to discover one or more media playback devices over a wireless local area network, wherein each media playback device is configured to be discovered by the mobile computing device through the discovery process and to play back a media content item casted by the mobile computing device; 
 	storing a database listing icons for graphically representing each media playback device, wherein the icons are categorized at least into (A) a first type of icon representing a first product category of media playback device that has an audio output without a video output, (B) a second type of icon representing a second product category of media playback device that has a video output without an audio output, and (C) a third type of icon representing a third product category of media playback device that has both of audio and video outputs; 
 	identifying at least one target media playback device out of the discovered media playback devices as a destination of casting of a media content item, wherein the media content item includes one of (a) 3 / 21an audio content item containing an audio stream without a video stream, (b) a video content item containing a video stream without an audio stream, and (c) a movie content item containing both of audio and video streams; 
 	casting the media content item to the target media playback device over the wireless local area network, causing the target media playback device to fetch streaming of the media content item and play back the streamed media content item, while maintaining display of a first graphical user interface (GUI) on the display, allowing a user to monitor and control the casting through the first GUI, wherein the casting comprises one of (a) casting the audio stream of the audio content item to the target media playback device, (b) casting the video stream of the video content item to the target 

media playback device, (cl) casting only one of audio and video streams of the movie content item to the target media playback device while playing back locally the other of audio and video streams of the movie content item, and (c2) casting both of audio and video streams of the movie content item to the target media playback device; and 
 	when the casted media content item is being played back by the target media playback device, controlling the ongoing casting in response to a user input on the first GUI, wherein: 
 	identifying at least one target media playback device comprises: 
 	displaying one or more first icons representing the discovered one or more media playback devices respectively, wherein each first icon uses one of the first, second, and third types of icon with reference to the database depending on a product category of the discovered media playback device represented by the first icon; 
 	displaying, on a same screen as the first icons, one or more second icons representing one or more playable media content items respectively, along with the one or more first icons; 
 	in response to a user's linkage operation of linking a selected one of the first icons with a selected one of the second icons, identifying a media playback device corresponding to the linked first icon as the target media playback device for a media content item corresponding to the linked second icon, wherein the casting is restricted if (i) a media playback device represented by a first icon using the first type of icon is identified as the target media playback device for a video content item represented by a second icon as a result of the user's linkage operation or (ii) a media playback device represented by a first icon using the second type of icon is identified as the target media playback device for an audio content item represented by a second icon as a result of the user's linkage operation.  

30. (Currently Amended) [[A]] The computer program product according to Claim 29, wherein the user's linkage operation to link the selected first and second icons with one another comprises drag-and- dropping one of the selected first icon and selected second icon onto the other of the selected first icon and second icon.  

31-36. (Canceled)  
  
37. (Currently Amended) [[A]] The computer program product according to Claim 29, wherein the user's linkage operation to link the selected first and second icons with one another comprises selecting one of the selected first icon and second icon and then subsequently selecting the other of the selected first icon and selected second icon within a predetermined time period.  

38. (Currently Amended) [[A]] The computer program product according to Claim 29, wherein a visual indication is provided to indicate a linkage relationship of the linked first icon and linked second icon.  

39. (Currently Amended) [[A]] The computer program product according to Claim 38, wherein the visual indication is provided by (I) circling the linked first icon and linked second icon together or (II) drawing a line between the linked first icon and linked second icon.  

40. (Currently Amended) [[A]] The computer program product according to Claim 29, wherein the linked first icon and linked 6 / 21second icon are displayed closely together to visually indicate a linkage relationship of the linked first icon and linked second icon.  

41. (Currently Amended) [[A]] The computer program product according to Claim 40, wherein the linked first icon and linked second are displayed in a manner where the linked first icon and linked second icon at least partly overlap one another.  

42. (Currently Amended) [[A]] The computer program product according to Claim 29, wherein identifying at least one target media playback device further comprises: displaying a background image that graphically represents an actual space in which the discovered media playback devices reside such that the first icons are displayed inside the background image while the second icons are displayed outside the background image, allowing for the user's linkage operation to link the selected first and second icons together by (I) drag-and-dropping the selected second icon onto the selected first icon from outside to inside of the background image or (II) selecting one of the selected first icon and the selected second icon and then subsequently selecting the other of the selected first icon and the selected second icon within a predetermined time period.  

43. (Currently Amended) [[A]] The computer program product according to Claim 42, wherein: firstly, the background image is displayed without the first icons or second icons thereon while the first icons are displayed outside the background image, allowing the user to place the first icons on respective desirable positions inside the background image by moving each first icon to a desirable position inside the background image from outside of the background image; and secondly, after all of the first icons are placed on the respective desirable positions inside the background image, the second icons are displayed outside the background image to receive the user's linkage operation to link the first and second icons together (I) by drag-and-dropping the selected second icon onto the selected first icon from outside to inside of the background image or (II) selecting one of the selected first icon and the selected second icon and then subsequently selecting the other of the selected first icon and the selected second icon within a predetermined time period.  

44. (Currently Amended) [[A]] The computer program product according to Claim 29, wherein controlling the ongoing casting comprises: 7 / 21in response to a user selection of the linked first icon or linked second icon while cast of the media content item represented by the linked second icon 
destined to the media playback device represented by the linked first icon is in progress, popping up a GUI element for control of the ongoing casting, wherein the controlling comprises fast-forwarding, rewinding, pausing, or stopping ongoing streaming of the casted media content item.  

45-46. (Canceled) 

47. (Currently Amended) [[A]] The computer program product according to Claim 29, wherein casting the media content item comprises: sending streaming of the media content item resident on the mobile computing device directly to the target media playback device over the wireless local area network, causing the target media playback device to receive the streaming of the media content item, and wherein the controlling the ongoing casting comprises: fast-forwarding, rewinding, pausing, or stopping the ongoing streaming of the media content item.  

48-49 (Canceled)

50. (Currently Amended) [[A]] The computer program product according to Claim 29, wherein casting the media content item comprises: issuing a streaming request message to the target media playback device over the wireless local area network, wherein the streaming request message indicates an identification of the media content item resident on a server computer accessible over the internet, causing the target media playback device to respond to the streaming request message by requesting the server computer for initiation of streaming of the media content item over an internet communication, so that the target media playback device receives streaming of the media content item initiated by the server computer over the internet, and wherein the controlling the ongoing casting comprises: issuing a control request message to the target media playback device over the wireless local area network, wherein the control request message indicates one of fast-forwarding, rewinding, pause, and stop, causing the target media playback device to respond to the control request message by requesting the server computer for fast-forwarding, rewinding, pause, or stop of the ongoing streaming over the 9 / 21internet communication.  

51. (Canceled)

52 (New) A computer program product embodied on a non-transitory computer-readable medium, the computer program product including instructions which, when executed by a processor of a mobile computing device having a display, cause the mobile computing device to perform a cast method, the cast method comprising:
	performing a discovery process to discover one or more media playback devices over a wireless local area network, wherein each media playback device is configured to be discovered by the mobile computing device through the discovery process and to play back a media content item casted by the mobile computing device; 
 	storing a database listing icons for graphically representing each media playback device, wherein the icons are categorized at least into (A) a first type of icon representing a first product category of media playback device that has an audio output without a video output and (B) a second type of icon representing a second product category of media playback device that has both of audio and video outputs;
	identifying at least one target media playback device out of the discovered media playback devices as a destination of casting of a media content item, wherein the media content item includes one of (a) an audio content item containing an audio stream without a video stream, (b) a video content item containing a video stream without an audio stream, and (c) a movie content item containing both of audio and video streams;
	casting the media content item to the target media playback device over the wireless local area network, causing the target media playback device to fetch streaming of the media content item and play back the streamed media content item, while maintaining display of a first graphical user interface (GUI) on the display, allowing a user to monitor and control the casting through the first GUI, wherein the casting comprises one of (a) casting the audio stream of the audio content item to the target media playback device, (b) casting the video stream of the video content item to the target media playback device, (c1) casting only one of audio and video streams of the movie content item to the target media playback device while playing back locally the other of audio and video streams of the movie content item, and (c2) casting both of audio and video streams of the movie content item to the target media playback device; and
	when the casted media content item is being played back by the target media playback device, controlling the ongoing casting in response to a user input on the first GUI, wherein:
	identifying at least one target media playback device comprises:
	displaying one or more first icons representing the discovered one or more media playback devices respectively, wherein each first icon uses one of the first and second types of icon with reference to the database depending on a product category of the discovered media playback device represented by the first icon;
	displaying, on a same screen as the first icons, one or more second icons representing one or more playable media content items respectively, along with the one or more first icons;
	in response to a user’s linkage operation of linking a selected one of the first icons with a selected one of the second icons, identifying a media playback device corresponding to the linked first icon as the target media playback device for a media content item corresponding to the linked second icon, wherein the casting is restricted if (i) a media playback device represented by a first icon using the first type of icon is identified as the target media playback device for a video content item represented by a second icon as a result of the user’s linkage operation.

53. (New) A computer program product embodied on a non-transitory computer-readable medium, the computer program product including instructions which, when executed by a processor of a mobile computing device having a display, cause the mobile computing device to perform a cast method, the cast method comprising:
	performing a discovery process to discover one or more media playback devices over a wireless local area network, wherein each media playback device is configured to be discovered by the mobile computing device through the discovery process and to play back a media content item casted by the mobile computing device; 
 	storing a database listing icons for graphically representing each media playback device, wherein the icons are categorized at least into (A) a first type of icon representing a first product category of media playback device that has audio playback capability without video playback capability and (B) a second type of icon representing a second product category of media playback device that has both of audio playback capability and video playback capability;
	identifying at least one target media playback device out of the discovered media playback devices as a destination of casting of a media content item, wherein the media content item includes one of (a) an audio content item containing an audio stream without a video stream, (b) a video content item containing a video stream without an audio stream, and (c) a movie content item containing both of audio and video streams;
	casting the media content item to the target media playback device over the wireless local area network, causing the target media playback device to fetch streaming of the media content item and play back the streamed media content item, while maintaining display of a first graphical user interface (GUI) on the display, allowing a user to monitor and control the casting through the first GUI, wherein the casting comprises one of (a) casting the audio stream of the audio content item to the target media playback device, (b) casting the video stream of the video content item to the target media playback device, (c1) casting only one of audio and video streams of the movie content item to the target media playback device while playing back locally the other of audio and video streams of the movie content item, and (c2) casting both of audio and video streams of the movie content item to the target media playback device; and
	when the casted media content item is being played back by the target media playback device, controlling the ongoing casting in response to a user input on the first GUI, wherein:
	identifying at least one target media playback device comprises:
	displaying one or more first icons representing the discovered one or more media playback devices respectively, wherein each first icon uses one of the first and second types of icon with reference to the database depending on a product category of the discovered media playback device represented by the first icon;
	displaying, on a same screen as the first icons, one or more second icons representing one or more playable media content items respectively, along with the one or more first icons;
	in response to a user’s linkage operation of linking a selected one of the first icons with a selected one of the second icons, identifying a media playback device corresponding to the linked first icon as the target media playback device for a media content item corresponding to the linked second icon, wherein the casting is restricted if (i) the identified target media playback device corresponding to the linked first icon is determined not to accept a format of the media content item corresponding to the linked second icon with reference to the database.

Allowable Subject Matter

Claims 29-30, 37-44, 47, 50, 52-53 are allowed in view of Applicant’s remarks on pages 14-18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Bauman et al. (US 20160006981) discloses methods and systems for hosting interactive live stream video events for payment or donation.
	Kamoto (US 20100111491) discloses multi-screen synchronization playback system, display control terminal, multi-screen synchronized playback method and program.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN SON PHI HUYNH whose telephone number is (571)272-7295. The examiner can normally be reached 9:00 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER M. GOODARZI can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AN SON P HUYNH/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        
July 1, 2022